EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with David Hrina. 
The application has been amended as follows: 

1.    	(Currently Amended) A posterior lumbar interbody fusion (PLIF) implant comprising: 
a body portion having opposing sides, wherein the sides each comprise an exterior surface and a longitudinally extending interior surface;
a window;
a keyhole support with an opening therein; and
a pair of slots formed between said opposing sides and the keyhole support.
8.    	(Currently Amended) A posterior lumbar interbody fusion (PLIF) implant for insertion into a disc cavity comprising:
a body portion with substantially parallel posterior and anterior sidewalls, wherein the sidewalls each comprise an exterior surface and a longitudinally extending interior surface, and a pair of superior and inferior faces having at least one chamfer; and
a keyhole support, wherein said keyhole support and the posterior sidewall forms a first slot and said keyhole support and the anterior sidewall forms a second slot.
15.   	(Currently Amended) A structurally encoded implant system comprising:
an implant having a body portion, a window and a keyhole support with an opening therein; and
an insertion tool comprised of a key portion positioned between two spaced apart shaft portions;
wherein a first slot and a second slot are formed between the keyhole support and longitudinally extending interior surfaces of opposing sides of the implant for receipt of said two spaced apart shaft portions; and
wherein the implant is configured for interbody fusion.
16.    	(Canceled)

The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, at least an implant comprising slots, sides/sidewalls with longitudinally extending interior surfaces, keyhole support, and relationships thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775